DETAILED ACTION
Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to Correspondence
	This Office Action is in response to the After Final Consideration Program Request 2.0, filed on 12/08/2021.

Correction typo errors in the Final Rejection, mailed on 09/03/2021.

Page 3 recites:
 “Claims 1, 3, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (Pub. Number US 2015/0068503 A1)” which has to be corrected as following:
-- Claims 1, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (Pub. Number US 2015/0068503 A1). --

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner’s amendment was given in an interview with Ms. R. Saleha Mohamedulla (Reg. No. 57,680) on 02/14/2022.

Claims 1 and 4 have been amended as follows:

Claim 1 has been amended and replaced as follows:
1. A compressor for charging a combustion engine, comprising:
a compressor housing (1) with a volute (2); 
a compressor wheel (3) being arranged in the compressor housing (1), the compressor wheel (3) turning about an axis (A) and transporting gas into the volute (2); and 
an inlet channel (4), at least an end portion of the inlet channel (4) being oriented in a direction of the axis (A) in order to direct gas towards the compressor wheel in an axial direction; 
wherein an exhaust gas channel (5) terminates into the inlet channel (4) upstream of the compressor wheel (3); [[
 wherein the exhaust gas channel (5) is able to be shut off by a valve (6); 
[[wherein a housing (8) of a driving device (7) of the valve (6) being integrally formed with the compressor housing (1) [[; 
 wherein the valve (6) further comprises a shaft (6b) of a valve body (6a) [[; and 
wherein a direction of an axis of rotation of the shaft (6b) has an angle of at least 30o or at least 60o, with the axis (A) of the compressor wheel (3). –

Claim 1 has been amended and replaced as follows:
4. A compressor for charging a combustion engine, comprising: 
a compressor housing (1) with a volute (2); 
a compressor wheel (3) being arranged in the compressor housing (1), the compressor wheel (3) turning about an axis (A) and transporting gas into the volute (2); and H&H Docket No. 065757.00920Application No. 16/817,891Page 3 of 7 
an inlet channel (4), at least an end portion of the inlet channel (4) being oriented in a direction of the axis (A) in order to direct gas towards the compressor wheel in an axial direction; 
wherein an exhaust gas channel (5) terminates into the inlet channel (4) upstream of the compressor wheel (3);
wherein the exhaust gas channel (5) is able to be shut off by a valve (6);  
[[wherein a housing (8) of a driving device (7) of the valve (6) is integrally formed with the compressor housing (1) [[; 
wherein the exhaust gas channel (5) terminates into the inlet channel (4) by at least a first orifice (9) [[
 wherein a projection (P) of the first orifice (9) in a main streaming direction (S) of the exhaust gas has an area focus (F) [[; and
wherein the area focus (F) [[ has a radial offset (D) with respect to the axis (A) of the compressor wheel (3) in the main streaming direction (S) of the exhaust gas. --

Allowable Subject Matter
Claims 1-2 and 4-21 are allowed over prior art of record.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art of record does not teach “a compressor for charging a combustion engine, having a compressor housing with a volute; a compressor wheel being arranged in the compressor housing , the compressor wheel turning about an axis and transporting gas into the volute ; and an inlet channel at least an end portion of the inlet channel being oriented in a direction of the axis in order to direct gas towards the compressor wheel in an axial direction; with an exhaust gas channel  terminating into the inlet channel  upstream of the compressor wheel ; the exhaust gas channel  being able to be shut off by a valve ; a housing of a driving device of the valve  being integrally formed with the compressor housing , in combination with “the valve  further comprising a shaft  of a valve body , wherein a direction of an axis of rotation of the shaft has an angle of at least 30o or at least 60o, with the axis of the compressor wheel ” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Regarding Claim 4:

The prior art of record does not teach “a compressor for charging a combustion engine, comprising: a compressor housing with a volute ; a compressor wheel being arranged in the compressor housing , the compressor wheel  turning about an axis  and transporting gas into the volute ; and H&H Docket No. 065757.00920Application No. 16/817,891Page 3 of 7 an inlet channel , at least an end portion of the inlet channel being oriented in a direction of the axis  in order to direct gas towards the compressor wheel in an axial direction; with an exhaust gas channel terminating into the inlet channel upstream of the compressor wheel ; the exhaust gas channel being able to be shut off by a valve ;  a housing  of a driving device  of the valve  being integrally formed with the compressor housing , in combination with “the exhaust gas channel terminating into the inlet channel by at least a first orifice ; wherein a projection  of the first orifice in a main streaming direction  of the exhaust gas has an area focus ; and wherein the area focus has a radial offset with respect to the axis  of the compressor wheel in the main streaming direction  of the exhaust gas.” as claimed in claim 4, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 4.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
February 14, 2022